Kane, J.P., and Herlihy, J.,
dissent and vote to affirm in the following memorandum by Kane, J. P. Kane, J. P. (dissenting). In explaining accessorial responsibility for the conduct of another, the trial court used the very language of the governing statute (Penal Law, § 20.00) and no exception was or could have been taken to that portion of its charge. However, the majority detects prejudicial comment in subsequent instructions dealing with conspiracy principles. We disagree. The offense of conspiracy was neither alleged in the indictment nor submitted to the jury as a count upon which a verdict was required. Without defining that crime or mentioning the requirement of an overt act as proof thereof (Penal Law, § 105.20), the trial court simply employed the term in the discharge of its responsibility to adequately inform the jury on the topic of accessorial liability. In fact, it appears that defendant’s attorney so understood the context in which these matters were discussed, for his exception was chiefly directed at iteration of the word conspiracy, not at the substance of the legal rules actually propounded. In any event, we are satisfied that defendant was not deprived of a fair trial by the charge delivered in this case (cf. CPL 470.05, subd 2; 470.15, subd 6, par [a]). While “Accessorial conduct may not be equated with mere membership in a conspiracy and the State may not rely solely on-the latter to prove guilt of the substantive offense” (People v McGee, 49 NY2d 48, 58 [emphasis added]), it is also true that (p 57) “a conspirator’s conduct in many instances will suffice to establish liability as an accomplice” (see, also, People v Berger, 52 NY2d 214, 219). Here, defendant’s participation in the crimes charged went far beyond an illicit agreement to possess and sell controlled substances: the evidence plainly demonstrated that he was actively and directly involved in the entire venture. The imposition of accessorial responsibility was fully warranted and defendant’s conviction was not made to depend, by reason of the trial court’s charge, on his incidental status as a conspirator (cf. People v Luciano, 277 NY 348). Unlike the situation in People v Valerio (64 AD2d 516), the jury exhibited no difficulty in appreciating what was a proper development of the law applicable to the facts presented in the course of the instant trial. We have exam*945ined defendant’s remaining arguments and since we find them lacking in merit, the judgment should be affirmed.